Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0339841 (Magness).
In Re claim 1 Magness discloses a valve for a dispenser (Figure 5), the valve comprising: a valve body comprising: an outer surface (surface of element 28h on the outer axial perimeter) and an inner passageway (flow path 42) extending about a longitudinal axis, wherein the inner passageway comprises a first passageway opening and a second passageway opening and a passageway surface extending from the first passageway opening to the second passageway opening (first and second openings, and an inner surface are necessary features of a passage through an object); and a first valve body surface (top portion of element 28H) and a second valve body surface (bottom portion of element 28H) opposite the first valve body surface, wherein the first valve body surface comprising an upper portion extending from the outer surface toward the longitudinal axis and a lower portion extending from the inner passageway toward the outer surface (Shown in Figure 5); a valve stem (28S) extending through the inner passageway , wherein the valve stem comprises an outer stem surface and an inner stem surface opposite the outer stem surface, wherein the inner stem surface defines a channel (stem configuration shown in Figure 6B1); and a resilient member (moving member 28M) disposed on at least a portion of the first valve body surface, wherein the resilient member is made from a resilient polymeric material (TPE in paragraph 125).
Regarding the limitation the resilient member having a non-linear compression profile, all materials have non-linear compression profiles.
In Re claim 2 Magness discloses an engagement member joined to the outer stem surface (axial flange portion of stem element 28s, shown in Figure 5), wherein the engagement member comprises a first engagement surface and a second engagement surface, and wherein the first engagement surface is configured to operatively engage at least a portion of the resilient member (interaction between engagement member and resilient member shown in Figure 5).
In Re claim 3 Magness discloses a resilient member formed as a unitary member.
In Re claim 10 Magness discloses thermoplastic material (TPE in paragraph 126).
In Re claim 12 Magness discloses thermoplastic elastomers (TPE in paragraph 126).
In RE claim 13 Magness discloses a resilient member having a height (height being inherent in physical objects).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magness.
In Re claim 11 Magness discloses all the limitations, but doesn’t disclose a material having a density of less than about 1.0 g/cc. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to manufacture the resilient member of Magness from a material having a density of less than about 1.0 g/cc, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin 125 USPQ 416. On Page 34 of the instant application the applicant discusses the use of a resilient member having a density of less than about 1.0 g/cc for the purpose of adapting the material to be float recycled. The recycling of the apparatus is not relevant to the claims and furthermore, the selection of a material based on its ability to be recycled is an old and commonly understood motivation.
In Re claims 14 and 15 Magness discloses all the limitations, but doesn’t explicitly lay out the ratio of the resilient member height and the dispensing distance. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the Magness apparatus to have a ratio of the resilient member height to the dispensing distance in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. On Page 28 of the instant specification the applicant discusses configurations in which the dispensing distance is less than 50% of the resilient member height as well as configurations in which the dispensing distance is greater than 50% of the resilient member height, but assigns no criticality to either. 
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-26 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,040,622 discloses a dispensing valve having valve surfaces, a valve stem, and a resilient member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753